  Case 17-81669      Doc 75       Filed 11/16/18 Entered 11/16/18 13:36:16           Desc Main
                                    Document     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: CHERYL L. TERSIP                      §       Case No. 17-81669
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 07/17/2017.

       2) The plan was confirmed on 01/25/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 03/05/2018, 05/17/2018, 08/03/2018, 09/13/2018.

       5) The case was dismissed on 09/13/2018.

       6) Number of months from filing or conversion to last payment: 9.

       7) Number of months case was pending: 15.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81669      Doc 75       Filed 11/16/18 Entered 11/16/18 13:36:16       Desc Main
                                    Document     Page 2 of 6




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 13,500.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                    $ 13,475.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 3,500.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 1,215.00
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 4,715.00

Attorney fees paid and disclosed by debtor(s):                 $ 500.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal     Interest
Name                           Class        Scheduled    Asserted    Allowed         Paid         Paid
JOHN CARLIN                    Lgl           4,000.00    4,000.00    4,000.00    3,500.00         0.00
CHASE MANHATTAN MORTGAGE Uns                     0.00         NA          NA         0.00         0.00
EXETER FINANCE CORPORATION Sec              31,102.37   31,012.37   31,012.37    5,116.52     1,339.82
EXETER FINANCE CORPORATION Uns                   0.00        0.00        0.00        0.00         0.00
KLUEVER & PLATT                Uns               0.00         NA          NA         0.00         0.00
SELECT PORTFOLIO SERVICING INC Sec               0.00   32,883.67        0.00      838.54         0.00
ILLINOIS DEPARTMENT OF         Pri               0.00         NA          NA         0.00         0.00
INTERNAL REVENUE SERVICE       Pri           2,000.00   23,143.96   23,143.96    1,465.12         0.00
INTERNAL REVENUE SERVICE       Uns               0.00    1,006.45    1,006.45        0.00         0.00
ADVOCATE GOOD SHEPHARD         Uns              92.40         NA          NA         0.00         0.00
ADVOCATE MEDICAL               Uns             228.00         NA          NA         0.00         0.00
ADVOCATE MEDICAL GROUP         Uns             130.00         NA          NA         0.00         0.00
ALLIANCE LABORATORY            Uns              11.00         NA          NA         0.00         0.00
AMCA                           Uns             250.25         NA          NA         0.00         0.00
AMITA HEALTH                   Uns             473.00         NA          NA         0.00         0.00
PORTFOLIO RECOVERY             Uns             841.00      948.03      948.03        0.00         0.00
BYL COLLECTION                 Uns             234.00         NA          NA         0.00         0.00
PORTFOLIO RECOVERY             Uns           1,643.00    1,709.47    1,709.47        0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-81669      Doc 75       Filed 11/16/18 Entered 11/16/18 13:36:16    Desc Main
                                    Document     Page 3 of 6




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
CARDIONET                           Uns        234.00        NA         NA        0.00       0.00
CENTEGRA HOSPITAL                   Uns      1,797.84   1,697.77   1,697.77       0.00       0.00
CENTEGRA                            Uns      1,246.83        NA         NA        0.00       0.00
CENTEGRA                            Uns         24.57        NA         NA        0.00       0.00
CENTEGRA                            Uns      1,269.53        NA         NA        0.00       0.00
CENTEGRA                            Uns      1,978.41        NA         NA        0.00       0.00
CENTEGRA                            Uns        118.00        NA         NA        0.00       0.00
CENTEGRA                            Uns      1,366.83        NA         NA        0.00       0.00
CENTEGRA                            Uns        843.27        NA         NA        0.00       0.00
CENTEGRA                            Uns         24.57        NA         NA        0.00       0.00
CENTEGRA                            Uns        288.39        NA         NA        0.00       0.00
CENTEGRA                            Uns      1,266.83        NA         NA        0.00       0.00
CENTEGRA                            Uns        613.69        NA         NA        0.00       0.00
CENTEGRA                            Uns        788.27        NA         NA        0.00       0.00
CENTEGRA                            Uns         82.50        NA         NA        0.00       0.00
CENTEGRA                            Uns      1,401.96        NA         NA        0.00       0.00
CENTEGRA                            Uns         36.12        NA         NA        0.00       0.00
CENTEGRA                            Uns         82.50        NA         NA        0.00       0.00
CENTEGRA                            Uns      2,023.61        NA         NA        0.00       0.00
CENTEGRA HEALTH                     Uns        346.99        NA         NA        0.00       0.00
CENTEGRA HEALTH                     Uns         40.00        NA         NA        0.00       0.00
CENTEGRA HOSPITAL                   Uns         83.00        NA         NA        0.00       0.00
CLEVELAND SKIN PATHOLOGY            Uns         29.00        NA         NA        0.00       0.00
RESURGENT CAPITAL SERVICES          Uns        626.00     732.00     732.00       0.00       0.00
DERMATOLOGY SPECIALISTS OF IL       Uns         28.00        NA         NA        0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        817.00     817.55     817.55       0.00       0.00
H & R ACCOUNTS                      Uns        165.00        NA         NA        0.00       0.00
H & R ACCOUNTS                      Uns        640.00        NA         NA        0.00       0.00
H & R ACCOUNTS                      Uns        640.00        NA         NA        0.00       0.00
H & R ACCOUNTS                      Uns         95.00        NA         NA        0.00       0.00
H & R ACCOUNTS                      Uns         74.00        NA         NA        0.00       0.00
H & R ACCOUNTS                      Uns         49.00        NA         NA        0.00       0.00
H & R ACCOUNTS                      Uns         25.00        NA         NA        0.00       0.00
H & R ACCOUNTS                      Uns         22.70        NA         NA        0.00       0.00
HARRIS & HARRIS                     Uns        224.97        NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81669      Doc 75       Filed 11/16/18 Entered 11/16/18 13:36:16       Desc Main
                                    Document     Page 4 of 6




Scheduled Creditors:
Creditor                                         Claim        Claim      Claim   Principal   Interest
Name                                Class    Scheduled     Asserted   Allowed        Paid       Paid
HARRIS & HARRIS LTD                 Uns         251.45          NA         NA        0.00       0.00
ICS                                 Uns         260.00          NA         NA        0.00       0.00
ICS COLLECTION SERVICE              Uns         228.00          NA         NA        0.00       0.00
ILLINOIS VALLEY COMMUNITY           Uns       2,066.12          NA         NA        0.00       0.00
IRS                                 Uns           0.00          NA         NA        0.00       0.00
BECKET & LEE LLP                    Uns         498.00       544.67     544.67       0.00       0.00
MCHENRY COUNTY COLLECTOR            Uns       8,481.88          NA         NA        0.00       0.00
MCHENRY PATHOLOGY                   Uns         190.75          NA         NA        0.00       0.00
MCHENRY RADIOLOGISTS &              Uns          10.00          NA         NA        0.00       0.00
MERCHANTS CREDIT GUIDE              Uns         105.00          NA         NA        0.00       0.00
NATIONWIDE                          Uns         395.12          NA         NA        0.00       0.00
UNITED STUDENT AID FUNDS INC        Uns     112,530.00   113,390.56       0.00       0.00       0.00
NAVIENT                             Uns      15,601.00          NA         NA        0.00       0.00
NAVIENT                             Uns      10,371.00          NA         NA        0.00       0.00
NAVIENT                             Uns       9,619.00          NA         NA        0.00       0.00
NAVIENT                             Uns       2,228.00          NA         NA        0.00       0.00
PULMONARY CRITICAL CARE             Uns          63.00          NA         NA        0.00       0.00
RUSH UNIVERSITY                     Uns       1,261.79          NA         NA        0.00       0.00
SPECTRUM HEALTH                     Uns       1,686.58          NA         NA        0.00       0.00
SPRING GROVE DENTAL                 Uns         990.00          NA         NA        0.00       0.00
SUBURBAN LUNG ASSOCIATES            Uns         247.76          NA         NA        0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns         300.00       344.29     344.29       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns         545.00       596.60     596.60       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns         315.00       359.24     359.24       0.00       0.00
TRANSWORLD SYSTEMS INC              Uns         191.08          NA         NA        0.00       0.00
TRI-COUNTY EMERGENCY                Uns         105.00          NA         NA        0.00       0.00
WEST MICHIGAN ANESTHESIA            Uns         191.08          NA         NA        0.00       0.00
WHISPERING POINT                    Uns         244.13          NA         NA        0.00       0.00
ZUKOWSKI ROGERS FLOOD &             Uns         961.63          NA         NA        0.00       0.00
AMERICREDIT FINANCIAL               Uns           0.00     6,007.29   6,007.29       0.00       0.00
CENTEGRA                            Uns       1,797.84          NA         NA        0.00       0.00
ROBERT ZIEMBICKI                    Uns           0.00          NA         NA        0.00       0.00
COMENITY CAPITAL BANK/PAYPAL        Uns           0.00       908.23     908.23       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81669      Doc 75       Filed 11/16/18 Entered 11/16/18 13:36:16     Desc Main
                                    Document     Page 5 of 6




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00        $ 838.54              $ 0.00
      Debt Secured by Vehicle                  $ 31,012.37       $ 5,116.52         $ 1,339.82
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 31,012.37       $ 5,955.06         $ 1,339.82

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                     $ 0.00           $ 0.00               $ 0.00
        All Other Priority                     $ 23,143.96       $ 1,465.12                $ 0.00
TOTAL PRIORITY:                                $ 23,143.96       $ 1,465.12                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 15,671.59           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 4,715.00
       Disbursements to Creditors               $ 8,760.00

TOTAL DISBURSEMENTS:                                            $ 13,475.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81669        Doc 75      Filed 11/16/18 Entered 11/16/18 13:36:16               Desc Main
                                     Document     Page 6 of 6




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
